Citation Nr: 0309999	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-18 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and "C.J."


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from August 1977 to November 
1977; and November 1990 to June 1991, including in Southwest 
Asia in support of Operation Desert Shield/Storm.  He 
apparently was an Army National Guard member between June 
1977 and September 1999.  His contentions primarily relate to 
the second period of active service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Atlanta, Georgia, Regional Office (RO), which denied service 
connection for a low back disability.  In May 1999, the Board 
remanded the case to the RO for additional evidentiary 
development.  A February 2003 RO hearing was held.  The case 
is now ready for further appellate determination.

With regard to another matter, although it appears that 
appellant has expressed timely disagreement with a November 
2002 rating decision, which denied service connection for 
post-traumatic stress disorder, since the RO has not issued a 
Statement of the Case on that issue, the appeal of that issue 
is not perfected and before the Board.  However, it is 
necessary to remand said issue for the RO to issue a 
Statement of the Case in accordance with Manlincon v. West, 
12 Vet. App. 238 (1999).  Consequently, that issue will be 
addressed in the REMAND section below.  


FINDING OF FACT

It is at least as likely as not that appellant's low back 
disability is related to injury sustained during Persian Gulf 
wartime service.




CONCLUSION OF LAW

With resolution of reasonable doubt, chronic residuals of a 
low back injury were incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for a low back disability, the evidentiary 
record is obviously adequate.  

Appellant contends and testified at a February 2003 RO 
hearing, in essence, that during Persian Gulf service in 
February 1991, he sustained a chronic low back injury, while 
lifting a heavy M2 gas burner and accidentally stepping into 
a hole.  It is argued that his current lumbosacral spinal 
pathology is related to that in-service injury and that the 
back was reinjured during subsequent National Guard duty for 
training (DUTRA).  Although he is competent to state that he 
sustained a back injury, he is not as a lay person competent 
to offer medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1991).  

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"[g]enerally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

Appellant's available service medical records for the initial 
peacetime service period, including a November 1977 service 
separation examination, and certain Army National Guard 
clinical records/examinations dated in the 1980's and early 
1990's, do not include any complaints, findings, or diagnoses 
pertaining to a low back disability.  

Appellant's available service medical records for the second 
service period reveal that in February 1991, he complained of 
back pain for the past three days.  Clinically, the back had 
normal range of motion and tenderness of lumbar paraspinal 
muscles.  Muscle strain was assessed and moist heat and 
medication were prescribed.  On an April 1991 examination, no 
spinal/musculoskeletal abnormalities were noted.  However, in 
an attendant medical questionnaire, a physician's elaboration 
noted low back pain for a month and that a heating pad had 
been prescribed.  A significant positive piece of evidence is 
a May 1991 service separation examination report, which 
listed "defects and diagnoses" as including mechanical low 
back pain.  On a medical consultation evaluation later in May 
1991, appellant reported injuring the back while "lifting M2 
burner & stepped in" [missing from Xeroxed page] Feb 91.  
Seen in Saudi.  Rx'd w/heat & Motrin [with] relief.  Now 
episodic discomfort...."  Although clinically, the back had 
normal range of motion without spasm, and a straight leg 
raising test was negative, a Patrick test revealed localized 
discomfort on the right and deep tendon reflexes were "1+" 
bilaterally.  The pertinent impression was mechanical low 
back pain.  Back exercises were prescribed.  Significantly, 
however, there was no indication that any 
radiographic/sophisticated diagnostic studies of the back 
were performed during service.  

Post-service private clinical records reveal that in late 
February 1994, an MRI of the lumbar spine, which apparently 
was performed for a history of low back pain with right leg 
pain, showed large right paracentral disc herniation at L5-
S1.  Later in 1994, laminectomy/discectomy were recommended 
but apparently only conservative back treatment was 
administered.  

Post-service Army National Guard clinical records reveal that 
in July 1994, appellant complained of back pain after 
unloading a truck.  Clinical findings were unremarkable, 
except for paraspinal muscle tenderness.  Lower lumbar strain 
was assessed.  Later that month, he reportedly experienced 
back pain while picking up a box of chicken and his foot 
slipped.  A July 30, 1994 clinical record indicated that he 
could not bend forward more than 30 percent and lumbar sprain 
was assessed.  See also an early August 1994 "Statement of 
Medical Examination and Duty Status" and a sick slip, which 
indicated that he was restricted from heavy lifting due to 
low back pain after injury.  

A January 1995 Army National Guard examination report with 
attendant medical questionnaire did not include any 
complaints, findings, or diagnoses pertaining to a low back 
disability.  

Post-service Army National Guard sick slips noted that in 
June 1996 and July 1997, appellant complained of back pain.  
Later in July 1997, appellant complained of lower lumbar back 
pain for two days after heavy lifting, without radiation.  
Clinical findings were unremarkable, except for paraspinal 
muscle tenderness.  Lower lumbar muscle strain was assessed.  
On follow-up later that month for low back strain, it was 
reported that he was doing better with Motrin and analgesic 
balm; and that low back strain was improved. 

In December 1997, appellant filed an initial application for 
VA disability benefits for a "back condition."  He reported 
being a truck driver.  No civilian treatment was alleged.  

On January 1998 VA examination, lumbosacral degenerative 
joint disease was radiographically shown and diagnosed.  

Pursuant to the Board's May 1999 remand, an August 1999 VA 
orthopedic examination was conducted.  That August 1999 
examination report noted that appellant reported a history of 
intermittent back pain since initially injuring the back 
during service while lifting an M2 burner and falling in a 
hole; and that over time, the back pain affected the legs.  
The examiner stated that there was actual documentation of 
May 1991 medical treatment concerning this incident; and that 
a 1994 MRI showed a lumbosacral herniated disk.  The 
impression was mechanical back pain with history of L5-S1 
herniated nucleus pulposus.  A significant positive piece of 
evidence is the fact that the examiner opined that "[i]t is 
possible that the patient did indeed herniate his disc during 
active duty when he was lifting a M-2 burner in 1991"; that 
"[f]alling in a hole can be a common etiology that would 
produce a herniated disc"; and that it was his final 
determination that appellant "does have sequela of a 
herniated disc and this injury could have happened during 
active duty, but there is no specific test that could 
accurately prove the time of the specific injury."  

As the Court has stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."  It appears that the August 1999 VA 
orthopedic examination medical opinion may be reasonably 
construed as relating appellant's low back disability to in-
service injury.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), held that the Board must consider only independent 
medical evidence to support its findings rather than provide 
its own medical judgment.  Thus, with resolution of 
reasonable doubt, the Board concludes that it is a reasonable 
inference that appellant's low back disability had an onset 
during active service.  Accordingly, appellant's low back 
disability warrants service connection, on the basis of 
service onset.  


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for a low back disability is granted.  


REMAND

It is reiterated that appellant appears to have expressed 
timely disagreement with a November 2002 rating decision, 
which denied service connection for post-traumatic stress 
disorder.  However, since it does not appear from the record 
that the RO has issued a Statement of the Case on that issue, 
a remand in accordance with Manlincon appears necessary.  

Accordingly, said issue is REMANDED for the following:

The RO should issue a Statement of the 
Case on the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  In the event appellant 
wants to perfect an appeal on that issue, 
a timely Substantive Appeal would be 
required.

If an appeal is perfected, the case should then be returned 
to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

